DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “a same inner liner wall” in line 11 and should be “the same inner liner wall”.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first receiving duct for accommodating a first fastening part extending completely through said drive housing across an entire depth of said drive housing… and a second receiving duct for a second fastening part extends completely through said drive housing, wherein said drive housing can- 46 -BSH-2019PO2376 be fastened by the second fastening part to a same inner liner wall of the refrigeration compartment” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a coupling extension arranged on said rear wall and extending towards a rear” in lines 4-5 and it is unclear what direction “towards a rear” is referring to when the coupling extension is on the rear wall. No orientation has been recited relating to the ice maker, storage container or coupling extension. Therefore, the arrangement of the coupling extension is not clearly defined rendering the scope of the claim unclear and indefinite.
Claim 2 recites “front wal” in line 2 and should be “front wall”. This recitation renders the claim indefinite because claim 1 has previously recited “said drive housing having a front wall” with claim 2 reciting “an outer housing with a front wall” making the second recitation in line 2 unclear if it is referring to the front wall of the drive housing or the outer housing rendering the scope of the claim unclear and indefinite.
Claims 3 and 4 similarly recite “the front wall” and “said front wall” respectively and render the claims indefinite because it is unclear if the front wall is referring to the front wall of the drive housing or the outer housing.
Claim 6 recites “said gripper is pulled towards the rear” in the second to last line and it is unclear what direction “towards the rear” is referring to when pulling the coupling extension. Therefore, the arrangement of the gripper relative to the coupling extension is not clearly defined rendering the scope of the claim unclear and indefinite.
Claim 7 recites “a drive motor arranged in said drive housing; at least one drive motor arranged in a chamber of said drive housing” and it is unclear whether these are the same drive motors or if there needs to be independent drive motors rendering the scope of the claim unclear and indefinite.
Claim 7 further recites “a first receiving duct for accommodating a first fastening part extending completely through said drive housing across an entire depth of said drive housing” and it is unclear whether the first receiving duct or the first fastening part is extending completely through said drive housing across an entire depth of said drive housing rendering the scope of the claim unclear and indefinite. Claim 7 further recites “a second receiving duct for a second fastening part extends completely through said drive housing” and it is unclear whether the second receiving duct or the second fastening part is extending completely through said drive housing rendering the scope of the claim unclear and indefinite.
Claim 7 recites the limitation "the refrigeration compartment" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “said drive housing of said driving unit comprises a front wall” however claim 1 has previously recited “said drive housing having a front wall” making the scope of the claim unclear whether claim 8 is referring to the same front wall or introducing a different front wall rendering the scope of the claim unclear and indefinite.
Claims 9 and 10 similarly recite “said drive housing comprises a front wall” however claim 1 has previously recited “said drive housing having a front wall” making the scope of the claim unclear whether claims 9 and 10 are referring to the same front wall or introducing a different front wall rendering the scope of the claim unclear and indefinite.
Claim 9 further recites “a storage container of said ice compartment” however claim 1 has previously introduced “a storage container” making the scope of claim 9 unclear if this is the same storage container or another storage container rendering the 
Claim 10 further recites the limitation "the ice compartment" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “a coupling extension arranged on said rear wall and extending towards a rear” in lines 4-5 and it is unclear what direction “towards a rear” is referring to when the coupling extension is on the rear wall. Therefore, the arrangement of the coupling extension is not clearly defined rendering the scope of the claim unclear and indefinite.
Claim 12 recites the limitation "the drive housing" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is included in the 112(b) rejections for depending from claim 1.
Allowable Subject Matter
Claims 1-12 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong et al. (US PG Pub. 2016/0201968) ice bucket having coupling device; Jeong et al. (US PG Pub. 2015/0135760) ice bucket locking lever.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763